Order filed August 12, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                          NO. 14-14-00291-CV
                             ___________
              IN THE ESTATE OF RUTH BAILEY, DECEASED


                     On Appeal from the Probate Court No 2
                              Harris County, Texas
                        Trial Court Cause No. 531010002


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the Probate Court No 2 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 16, 2014, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter=s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant has not provided this court with proof of payment.

      Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM